             Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
ACACIA GONZALEZ,
                                                             Case No. : 20-cv-3854
                              Plaintiff,
                                                             COMPLAINT
                -against-
                                                             Jury Trial Demanded

INGE THERON, FACEGYM NY LLC, and
FACEGYM USA INC.,

                               Defendants.
---------------------------------------------------------X

    PLAINTIFF ACACIA GONZALEZ (hereinafter referred to as “Plaintiff”), by her attorney

Goddard Law PLLC, whose offices are located at 39 Broadway, Suite 1540, New York, NY

10006, alleges upon knowledge with respect to herself, and upon information and belief as to all

other matters, as follows:

                                       PRELIMINARY STATEMENT

        1.       This is an action to remedy unlawful discrimination, harassment, and wrongful

termination based on Plaintiff’s race and national origin discrimination and retaliation in

violation of the New York State Human Rights Law (“NYSHRL”) and New York City Human

Rights Law (“NYCHRL”).

        2.       This is also an action to seek Plaintiff’s unpaid wages under the Fair Labor

Standards Act (“FLSA”) and the New York Labor Law (“NYLL”)

        3.       Plaintiff seeks declaratory relief, monetary, and punitive damages.

                                              JURISDICTION

        4.       Jurisdiction of the Court over this controversy is based upon 29 U.S.C. § 201, et.

seq, 28 U.S.C. §§ 1331 and 1337 and the doctrine of supplemental jurisdiction pursuant to 28

U.S.C. § 1367.


                                                        1
            Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 2 of 24



       5.        This Court has jurisdiction over all state law claims brought in this action

pursuant to 28 U.S.C. § 1367.

       6.        This action properly lies in the Southern District of New York, pursuant to 28

U.S.C. § 1391.

       7.        All conditions precedent to filing the instant action have been fulfilled. On or

about September 25, 2019, Plaintiff filed a timely Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”). On February 19, 2020, Plaintiff received a

Notice of Right to Sue. This action is being brought within 90 days of Plaintiff’s receipt of her

Notice of Right to Sue.

                                            PARTIES

       8.        Plaintiff is a Hispanic female citizen of the United States who resides in New

York, New York. Plaintiff was subject to race and national origin discrimination that resulted,

ultimately, in her unlawful termination from Defendant FaceGym NY, LLC and Defendant

FaceGym USA, Inc. (hereinafter collectively referred to as “Defendants”)

       9.        Plaintiff is and was, at all times relevant herein, Defendants’ “employee” within

the meaning of all relevant State and local laws, including, but not limited to, Title VII, the Fair

Labor Standards Act, New York State Human Rights Law, the New York Labor Law and the

New York City Human Rights Law.

       10.       Plaintiff expressed her consent to make the FLSA claims against Defendants by

signing a written consent form, pursuant to 29 U.S.C. § 216(b). See Ex. A.

       11.       Upon information and belief, Defendant FaceGym NY, LLC was and is a foreign

limited liability company registered in Delaware and permitted to do business in New York.

Upon information and belief, Defendant FaceGym NY, LLC has locations in the Saks Fifth




                                                 2
          Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 3 of 24



Avenue Store located at 611 5th Ave, New York, NY 10022 and at 670 Broadway, New York,

New York, 10012.

        12.       At all times hereinafter mentioned, the activities of Defendant FaceGym NY,

LLC constituted an “enterprise” within the meaning of Section 3(r) & (s) of the FLSA, 29 U.S.C.

§ 203(r) & (s).

        13.       Upon information and belief, Defendant FaceGym NY, LLC maintained control,

oversight, and direction over their operations and employment practices.

        14.       At all times hereinafter mentioned, Defendant FaceGym NY, LLC employed

employees, including Plaintiff, who regularly engaged in commerce or in the production of

goods for commerce or in handling, selling or otherwise working on goods and materials which

have moved in or been produced for commerce within the meaning of Section 3(b), (g), (i) and

(j) of the FLSA, 29 U.S.C. § 203(b), (g), (i), (j), (r) & (s).

        15.       Defendant FaceGym NY, LLC’s annual gross volume of business is more than

$500,000 within the meaning of 29 U.S.C. § 203(s)(A)(ii).

        16.       At all relevant times, Defendant FaceGym NY, LLC maintained control,

oversight, and direction over its employees, including Plaintiff.          Amongst other things,

Defendant FaceGym NY, LLC maintained timekeeping, payroll and other employment practices

that applied to them.

        17.       Upon information and belief, at all times herein, Defendant FaceGym USA, Inc.

is a domestic corporation registered and permitted to do business in New York. Upon

information and belief, Defendant FaceGym USA, Inc. has locations in the Saks Fifth Avenue

Store located at 611 5th Ave, New York, NY 10022 and at 670 Broadway, New York, New

York, 10012.




                                                   3
          Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 4 of 24



        18.       At all times hereinafter mentioned, the activities of Defendant FaceGym USA,

Inc. constituted an “enterprise” within the meaning of Section 3(r) & (s) of the FLSA, 29 U.S.C.

§ 203(r) & (s).

        19.       Upon information and belief, Defendant FaceGym USA, Inc. maintained control,

oversight, and direction over their operations and employment practices.

        20.       At all times hereinafter mentioned, Defendant FaceGym USA, Inc. employed

employees, including Plaintiff, who regularly engaged in commerce or in the production of

goods for commerce or in handling, selling or otherwise working on goods and materials which

have moved in or been produced for commerce within the meaning of Section 3(b), (g), (i) and

(j) of the FLSA, 29 U.S.C. § 203(b), (g), (i), (j), (r) & (s).

        21.       Defendant FaceGym USA, Inc.’s annual gross volume of business is more than

$500,000 within the meaning of 29 U.S.C. § 203(s)(A)(ii).

        22.       At all relevant times, Defendant FaceGym USA, Inc. maintained control,

oversight, and direction over its employees, including Plaintiff.          Amongst other things,

Defendant FaceGym USA, Inc. maintained timekeeping, payroll and other employment practices

that applied to them.

        23.       Upon information and belief, at all times herein, Defendant Inge Theron (herein

after “FaceGym Founder Theron”) was and is the Chief Executive Officer (“CEO”) of Defendant

FaceGym NY, LLC., and FaceGym USA, LLC, and maintained an office at Defendants’ address

listed in the preceding paragraph, and was Plaintiff’s highest-level supervisor.

        24.       Defendants are and were, at all times relevant herein, Plaintiff’s “employer”

within the meaning of all relevant State and local laws, including, but not limited to Title VII, the




                                                   4
          Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 5 of 24



Fair Labor Standards Act, New York State Human Rights Law, the New York Labor Law and

the New York City Human Rights Law.

        25.     Plaintiff demands a jury trial.

                                    STATEMENT OF FACTS

                                   FACTUAL BACKGROUND

        26.     Upon information and belief, Defendants provide facial “workouts” and

“exercises” that are a “workout” for the face, which they describe as promoting “muscle toning”

and “circulation” to their clients’ faces.

        27.     Upon information and belief, Defendants’ salons, “FaceGym trainers” are trained

to do “FaceGym “workouts,” and perform these workouts on clients for various prices, ranging

from approximately $70 to $340.

        28.     Defendants’ trainers are paid hourly, but also rely on tips from clients to

supplement their salary. The more expensive the workout, the higher tip a trainer will receive.

        29.     Upon information and belief, Defendants also provide their own line of makeup,

including “foundations,” which is colored makeup in various skin tones applied to the face. Upon

information and belief, Defendants’ foundation colors range from light-colored “Honey” to

“Natural.”

        30.     Inge Theron, a journalist from England who was born in South Africa, is the

Founder and CEO of Defendant (“Defendant Founder Theron”).

                 Plaintiff is Hired for Defendant’ Saks Fifth Avenue Location

        31.     In or about April 2018, Plaintiff was interviewed by Magdalena Nikolova,

Regional Manager and Hiring Manager for Defendants’ New York employees.




                                                  5
             Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 6 of 24



           32.   Following the interview, in or about May 2018, Plaintiff was hired as a Front of

House Manager/Assistant Manager at Defendants’ Saks Fifth Avenue location. The Saks Fifth

Avenue location was the first of Defendants’ studios in New York City, its flagship studio, and

therefore extremely high-profile.

           33.   Plaintiff’s direct supervisors were Supervisor Valerie Davis (“Supervisor Davis”),

and COO Katherine Pye (“COO Pye”).

           34.   As the Front of House Manager, Plaintiff was responsible for scheduling

appointments, checking clients in, and informing them of the trainer to which they were

assigned.

           35.   Plaintiff had first-hand knowledge into which trainers were assigned to which

clients.

                        Manager Weber is a Manager at Plaintiff’s Salon

           36.   Strangely, Marketing Manager for Defendant, Ashley Weber (“Manager Weber”),

who is a white woman, sat at the Saks Fifth Avenue salon for much of the day, even though her

office workspace was at a separate location.

           37.   Manager Weber scrutinized certain salon employees as they were working by,

among other things, following their movements, walking behind them around the salon, and

ordering the salon employees to do tasks.

           38.   When Plaintiff inquired as to what Manager Weber’s role was at the salon,

Supervisor Davis told Plaintiff that she had better “watch out” around Manager Weber, because

she was the “eyes and ears” at the salon for Defendant Founder Theron.




                                                 6
           Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 7 of 24



       39.       Supervisor Davis told her that if anyone in the salon, including Plaintiff, failed to

perform or had conflict with Manager Weber, Manager Weber would report this to Defendant

Founder Theron, and they would be immediately be fired by Defendant Founder Theron.

       40.       Because of this power, it was understood by Supervisor Davis, COO Pye,

Plaintiff, and all of the employees of the salon that Manager Weber was a manager of the salon,

in a higher position than Supervisor Davis and COO Pye.

                    Defendants Failed to Pay Plaintiff all Her Earned Wages
                            in violation of Federal and State Law

       41.       In around May 2018, Plaintiff was hired as an hourly worker. She was paid $17

an hour.

       42.       Plaintiff was an employee of Defendants, working under their direct supervision.

       43.       From around May 2018 to September 2018, Plaintiff typically worked 48 hours a

week. Her typical schedule from around May 2018 to September 2018 was Monday to Saturday

from 9:30 AM to 5:30 PM. From around October 2018 to December 2018, Plaintiff typically

worked 33 hours a week.

       24.       At all relevant times, Plaintiff was required to be paid overtime pay at the

statutory rate of one and one-half her regular rate of pay after he worked 40 hours in a workweek

for Defendant.

       44.       Defendant failed to pay her at her proper overtime pay rate of one and one-half

her regular rate of pay for all hours she worked over 40 per week.

       45.       Defendant failed to furnish Plaintiff with an accurate statement of wages listing

hours worked, rates paid, gross wages, allowances and deductions taken, and net wages paid for

each workweek.




                                                   7
          Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 8 of 24



       46.     Also because of chronic under-staffing, Plaintiff was not permitted to take lunch

breaks or rest breaks.

       47.      Manager Weber and Supervisor Davis ordered Plaintiff not to take rest breaks

and lunch breaks because the location was “too busy.”

       48.     When Manager Weber caught Plaintiff eating, she was scolded for doing so.

       49.     Despite the fact that Plaintiff was forbidden to take breaks, Defendants

automatically deducted pay hours for lunch and rest breaks from Plaintiff’s paychecks.

       50.     Defendants failed to pay Plaintiff for all hours worked up to forty each workweek.

      Manager Weber Creates a Hostile Work Environment for Minority Employees

       51.     As soon as Plaintiff started work at Defendant, Manager Weber created a hostile

work environment for Plaintiff and for other minority employees, specifically minority trainers.

       52.     Manager Weber scolded, disciplined, yelled at, and disparaged Plaintiff and

minority trainers, and did not do the same for the white trainers. She ordered minority trainers to

do menial tasks, including cleaning the salon, that she did not order white trainers to do.

       53.     Meanwhile, Manger Weber was extremely friendly to and socialized with the

white trainers and praised them, while ignoring Plaintiff and the minority trainers or being cold

and distant to them.

       54.     Manager Weber was particularly hostile to one minority trainer, criticizing her for

the way she looked in her uniform, and disparaging her looks and dress to other trainers, telling

them that this trainer was “lazy” and “unpleasant-looking.”

       55.     Upon information and belief, Manager Weber did not want Plaintiff or the

minority trainers in the studio because she believed the minority employees were not “on brand”




                                                 8
          Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 9 of 24



with Defendant’ “look.” Upon information and belief, Manager Weber used “on brand” as a

euphemism for “white.”

       56.     Upon information and belief, a majority of Defendants’ clients at the Saks Fifth

Avenue location were wealthy white women, and Manager Weber did not think that Plaintiff and

minority trainers could serve white clients.

             Plaintiff Reports the Hostile Work Environment to Supervisor Davis

       57.     In or about August 2018, Supervisor Davis ordered Plaintiff, who was a Spanish

speaker, to not speak Spanish at work, saying that Manager Weber stated that the use of the

Spanish language made clients “uncomfortable.”

       58.     Plaintiff told Supervisor Davis that she almost never spoke Spanish at work, she

only occasionally spoke to a Spanish colleague about her health or other private issues.

Supervisor Davis reiterated that she was not to speak Spanish.

       59.     Plaintiff was extremely offended and reported to Supervisor Davis that Manager

Weber created a hostile work environment for her, scrutinizing her and degrading her. Plaintiff

also added that the way Manager Weber treated her was typical of the way she treated the

minority trainers as well.

       60.     Plaintiff stated: “I don’t understand why she keeps speaking to me like this, is it

because I’m not white?”

       61.     Supervisor Davis simply said to Plaintiff vaguely “I don’t know,” and changed

the subject immediately, dismissing Plaintiff’s report of discrimination.

       62.     Upon information and belief, Supervisor Davis told COO Pye and/or Manager

Weber of Plaintiff’s report of discrimination.




                                                 9
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 10 of 24



         Manager Weber Discriminates Against Minority Clients and “Influencers”

       63.     Plaintiff observed that Manager Weber was openly hostile to minority clients

when they came into the salon.

       64.     When minority clients asked about Defendant’ services at the salon, or looked

Defendant’ products, Manager Weber looked visibly annoyed, and rolled her eyes at the clients.

Upon information and belief, Manager Weber did not believe that minority clients were worthy

customers of Defendant.

       65.     In addition, Plaintiff gave Manager Weber a list of extremely high-profile

minority Instagram “influencers” to contact in order to request that they promote Defendant’

products; “influencers” are social media users who have millions of followers, and provide

significant exposure for a product or service on the web. Manager Weber looked at the list of

minority “influencers” and said she didn’t think they were “right” for Defendant. Upon

information and belief, Defendant used primarily white “influencers” to market Defendant’

services, and refused to use minority “influencers.”

       66.     Also upon information and belief, Defendant gave minority customers and

minority “influencers” significantly fewer free, complementary treatments than white customers

and “influencers” at the salon.

    Defendant Deny Minority Trainers More Expensive Trainings and Wealthy Clients
                                Because of Their Race

       67.     Plaintiff observed that at Defendant’ minority trainers were not given the same

training opportunities as white trainers.

       68.     White trainers were trained in the more expensive services while minority trainers

were trained in less expensive services which resulted in their receiving lower tips and less

opportunities for promotion and growth within the company.



                                                10
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 11 of 24



       69.      She also saw that Manager Weber gave white trainers more high-profile and

wealthy clients, and did not do the same for minority trainers. Because Plaintiff was responsible

for scheduling clients, she saw Manager Weber repeatedly walk to the front desk where Plaintiff

was scheduling clients, and scheduled high-profile and wealthy clients for appointments with the

two white trainers, and not the minority trainers. In fact, Manager Weber rearranged the entire

salon schedule just to ensure that high-profile and wealthy clients received the white trainers.

       70.      This resulted in minority trainers receiving lower tips and less opportunities for

promotion and growth within the company.

       71.      Upon information and belief, more expensive services were sold to more wealthy

and high profile clients. Also, upon information and belief, Manager Weber believed that the

wealthy people who could afford the most expensive treatments were white and would prefer to

have white people touch them on their face.

             Defendant Refuse to Provide Make-up in Shades for Minority Women

       72.      Plaintiff also observed that Defendant purposefully failed to carry products

necessary to service minorities. The darkest color makeup that Defendant offered was designed

for people with neutral or olive skin tones.

       73.      Plaintiff and minority trainers constantly discussed this lack of makeup for

minority customers.

       74.      It was extremely uncomfortable for Plaintiff and the minority trainers to explain

to minority customers that they did not have make-up for their skin tones. Manager Weber and

Supervisor Davis told Plaintiff and the minority trainers to say the darker shaded make-up was

“coming soon.”




                                                11
        Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 12 of 24



       75.    Plaintiff reported to COO Pye that it was discriminatory to not have make-up for

minority women, and informed her, though she had to have already known, that minority

customers could not be properly serviced, and asked when and whether Defendant would be

getting in more make-up styles.

       76.    COO Pye told Plaintiff with an annoyed look that they were “looking into it.”

       77.    Plaintiff also reported to Supervisor Davis that this lack of makeup for minority

customers was discriminatory. Supervisor Davis also gave Defendant’ company line - that they

there were “looking into it.” Upon information and belief, both COO Pye and Supervisor Davis

knew that Defendant Founder Inge Theron would never be introducing make-up for women of

color because she did not want women of color as her customers.

                  Defendant’ Founder Makes Explicitly Racist Comments

       78.    In or about November 2018, Plaintiff was at a company dinner and Defendant

Founder Theron asked a group of employees what she could do to make Defendant “better.”

Employees told her that the make-up did not cater to all skin tones, and that Defendant should

provide make-up tones for everyone.

       79.    Defendant Founder Theron looked astonished, and replied “I had no idea that I

had black customers.”

       80.    Defendant Founder Theron specifically announced that she did not want to and

would not provide makeup for minority women, stating “Why should I get more skin tones? I

don’t want those kind of customers in my store” and “I didn’t know that black people [even]

came into my store.”




                                              12
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 13 of 24



       81.     Defendant Founder Theron also complained about American people, and

criticized her American employees for being “not as loyal [to her and FaceGym] compared to her

employees in the UK.”

       82.     Upon information and belief, Defendant Founder Theron told COO Pye and

Manager Weber of the minority employees’ report that Defendant’ make-up line was racially

discriminatory.

       83.     Upon information and belief, Defendant Founder Theron and Defendant continue

to refuse to provide makeup for minorities.

          Defendant Continue Implementing a Racist, Hostile Work Environment

       84.     The discrimination and harassment against Plaintiff and other minority

employees, trainers and customers continued unabated

       85.     In fact, upon information and belief, not only did this discrimination continue, but

Defendant Founder Theron directed that COO Pye not hire and terminate minority employees

across Defendant’ salons.

       86.     Upon information and belief, COO Pye told Manager Elizabeth Ruiz not to hire

and to fire minority employees at the Bond Street salon.

                   Plaintiff Meets with Supervisor Davis and Co-Worker Castillo

       87.     At the front-of-house, Plaintiff worked with Nelkis Castillo (hereinafter “Co-

worker Castillo”), who worked under her.

       88.     Co-worker Castillo frequently made mistakes scheduling clients, and as a result

Plaintiff would have to deal with upset clients as she attempted to fix the scheduling.

       89.     Plaintiff frequently made both Co-worker Castillo and Supervisor Davis aware of

the issues Co-worker Castillo was having with properly scheduling clients. Supervisor Davis




                                                13
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 14 of 24



offered no help and Plaintiff continued having to deal with the same issues created by Co-worker

Castillo. In fact, Supervisor Davis seemed to not understand Plaintiff and Co-worker Castillo’s

different roles as front-of-house staff. On several occasions, Supervisor Davis assigned Co-

worker Castillo various managerial tasks, which were clearly among Plaintiff’s duties, that Co-

worker Castillo did not know how to complete.

       90.     Plaintiff knew many employees at the Saks Fifth Avenue location had issues with

Supervisor Davis’ distant, and often confusing, management style, and she was beginning to see

why.

       91.     On December 3, 2018, Plaintiff was scheduled to attend a meeting with Co-

worker Castillo and Supervisor Davis.

       92.     At this meeting, Plaintiff hoped to address the issues Co-worker Castillo had been

having scheduling clients, and clear up the confusion Supervisor Davis seemed to have about the

roles of front-of-house staff.

       93.     Plaintiff was upset to find that from the start of the meeting, Supervisor Davis

immediately began cutting her off and talking over her.

       94.     Plaintiff continued trying to explain the issues Co-worker Castillo was causing at

the front-of-house, but Supervisor Davis bizarrely began blaming Plaintiff, and abruptly stated

that she would be leaving Defendant.

       95.     Just as this happened, COO Pye entered the Saks Fifth Avenue location and asked

to speak with Supervisor Davis and Co-worker Castillo outside.

                             Plaintiff is Terminated from Defendant

       96.     When COO Pye returned, she would not listen to Plaintiff’s attempts to explain

the situation and bizarrely demanded that they leave the salon and meet at a Starbucks nearby.




                                                14
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 15 of 24



       97.     Upon information and belief, COO Pye demanded Plaintiff leave the Saks Fifth

Avenue location with her because she planned on illegally terminating Plaintiff, and wanted to

do so away from other employees.

       98.     At the Starbucks, COO Pye began talking over and refusing to listen to Plaintiff.

She bizarrely began blaming her for any front-of-house issues. COO Pye then proceeded to claim

that all of the staff had made complaints about her, but would not name any specific employees.

Plaintiff was baffled by this false claim, as she knew many of the staff at Defendant trusted and

confided in her.

       99.     Plaintiff was shocked at how unprofessional and hostile COO Pye was to her, and

could not understand how the issues she hoped to resolve in the meeting could merit such a harsh

response. In her several years of management experience, Plaintiff had never seen someone treat

an employee who worked under them so unprofessionally. Plaintiff began to realize that COO

Pye was looking for any reason to fire her.

       100.    Sure enough, before Plaintiff could get a word in about the meeting that COO Pye

had interrupted, COO Pye terminated Plaintiff.

       101.    Upon information and belief, Defendants were aware of Plaintiff’s complaint of

discrimination not more than four months prior to her termination and terminated her in

retaliation for her complaint.

       102.    Upon information and belief, Defendant Inge Theron had learned that there were

people of color working at the Saks Fifth Avenue Location, and wanted them all fired.

       103.    In fact, upon information and belief, and as alleged in the law suit Elizabeth Ruiz

v. Facegym et al., COO Pye told Studio Manager Elizabeth Ruiz that she should only hire white




                                                 15
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 16 of 24



people to work at the front desk, that she should fire non-white employees at the front desk, and

in the future only hire white people to work at Defendant (Case Index No. 157560/2019).

       104.    Upon Information and belief, Plaintiff was terminated because of her skin color,

and because she reported harassment and discrimination to Defendant.

                              FIRST CAUSE OF ACTION
 (Race and National Origin Discrimination in Violation of New York State Human Rights Law
                        and the New York City Human Rights Law)

       105.    Plaintiff re-alleges and incorporates by reference each and every allegation in

each and every aforementioned paragraph as if fully set forth herein.

       106.    Defendants and FaceGym Founder Theron have discriminated against Plaintiff in

violation of the New York State Human Rights Law and the New York City Human Rights Law

by subjecting her to different treatment on the basis of her race and/or national origin. Plaintiff

has suffered both disparate impact and disparate treatment as a result of Defendants and

FaceGym Founder Theron’s wrongful conduct.

       107.    Defendants and FaceGym Founder Theron have discriminated against Plaintiff by

treating her differently from and less preferably than white individuals and by subjecting her to

disparate terms and conditions of employment, and other forms of discrimination in violation of

the New York State Human Rights Law and the New York City Human Rights Law.

       108.    Defendants and FaceGym Founder Theron’s conduct has been intentional,

deliberate, willful, malicious, reckless and conducted in callous disregard of the rights of

Plaintiff, entitling Plaintiff to punitive damages under the New York City Human Rights Law.

       109.    By reason of Defendants and FaceGym Founder Theron’s discrimination, Plaintiff

is entitled to all remedies available for violations of the New York State Human Rights Law and

the New York City Human Rights Law.



                                                16
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 17 of 24



       110.    As a result of FaceGym Founder Theron and Defendants’ violation of 42 U.S.C. §

1981, the New York State Human Rights Law and New York City Human Rights Law, Plaintiff

has been damaged in the sum of no less than $1,000,000.

                                SECOND CAUSE OF ACTION
   (Retaliation in Violation of New York State Human Rights Law and New York City Human
                                          Rights Law)

       111.    Plaintiff re-alleges and incorporates by reference each and every allegation in

each and every aforementioned paragraph as if fully set forth herein.

       112.    Plaintiff was an employee of Defendants and FaceGym Founder Theron and is

protected by the New York State Human Rights Law and New York City Human Rights Law

from retaliation and retaliatory discharge.

       113.    Plaintiff complained to Defendants and FaceGym Founder Theron about the race

discrimination she was subjected to during her employment with Defendants.

       114.    Plaintiff’s complaints were ignored and discouraged by Defendants’ managerial

employees in violation of the New York State Human Rights Law and New York City Human

Rights Law.

       115.    Plaintiff’s protest to Defendants about the race and national origin discrimination

she was subjected to during her employment with Defendant was a protected activity under the

New York State Human Rights Law and City Human Rights Law.

       116.    Defendants and FaceGym Founder Theron, unlawfully and without cause,

retaliated against Plaintiff as a direct result of Plaintiff complaining about the incidents of race

and national origin discrimination.

       117.    Because she protested Defendants and FaceGym Founder Theron’s unlawful

behavior, Plaintiff was subjected to retaliation, and she was terminated.



                                                17
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 18 of 24



        118.   The retaliation substantially interfered with the employment of Plaintiff and

created an intimidating, offensive, hostile and hostile work environment in violation of the New

York State Human Rights Law and New York City Human Rights Laws.

        119.   Defendants knew or should have known about the retaliation and the affect it had

on Plaintiff’s employment but failed to take any action to stop the retaliatory conduct.

        120.   As a direct and proximate result of said unlawful employment practices and

disregard for Plaintiff’s rights and sensibilities, Plaintiff has lost and will continue to lose

substantial income including, but not limited to wages, social security, and other benefits due

her.

        121.   Additionally, Plaintiff has suffered the indignity of discrimination and retaliation,

the invasion of her rights to be free from discrimination, and great humiliation, which has

manifested in serious emotional stress and physical illness.

        122.   As a further direct and proximate result of said unlawful employment practices,

Plaintiff has suffered extreme mental anguish, outrage, severe anxiety about her future and her

ability to support herself and her family, harm to her employability and earning capacity, painful

embarrassment among her family, friends, and co-workers, damage to her good reputation,

disruption of her personal life, and the loss of enjoyment of the ordinary pleasures of everyday

life.

        123.   As a result of Defendants’ violation of the New York State Human Rights Law

and New York City Human Rights Law, Plaintiff has been damaged in the sum of no less than

$1,000,000.




                                                18
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 19 of 24



                                 THIRD CAUSE OF ACTION
                                 FLSA – Failure to Pay Overtime

       124.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       125.    Plaintiff is a non-exempt employee entitled to be paid overtime compensation for

all overtime hours worked.

       126.    Defendants employed Plaintiff for work weeks longer than 40 hours and willfully

failed to compensate Plaintiff for all of the time worked in excess of 40 hours per week, at a rate

of at least one and one-half times their regular hourly rate, in violation of the requirements of

Section 7 of the FLSA, 29 U.S.C. § 207(a)(1).

       127.    Plaintiff has expressed her consent to make these claims against Defendants by

signing a written consent form, pursuant to 29 U.S.C. § 216(b). See Ex. A.

       128.    Defendants failed to make a good faith effort to comply with the FLSA with

respect to its compensation to Plaintiff.

       129.    Because Defendants’ violations of the FLSA were willful, a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.

       130.    As a consequence of the willful underpayment of wages, alleged above, Plaintiff

incurred damages thereby and Defendants are indebted to her in the amount of the unpaid

overtime compensation, together with interest, liquidated damages, attorneys’ fees, and costs in

an amount to be determined at trial.


                                FOURTH CAUSE OF ACTION
                                   NYLL – Unpaid Overtime

       131.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.


                                                 19
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 20 of 24



       132.    Defendants employed Plaintiff for workweeks longer than 40 hours and willfully

failed to compensate Plaintiff for all of the time worked in excess of 40 hours per week, at a rate

of at least 1 and 1⁄2 times their regular hourly rate, in violation of the requirements of NYLL.

       133.    By the course of conduct set forth above, Defendants have violated NYLL § 650,

et seq.; 12 N.Y.C.R.R. Part 142-2.2.

       134.    Defendants failed to keep, make, preserve, maintain and furnish accurate records

of time worked by Plaintiff.

       135.    Defendants have a policy and practice of refusing to pay overtime compensation

for all hours worked over 40 per workweek to Plaintiff.

       136.    Defendants lacked a good faith basis, within the meaning of N.Y. Lab. Law §

663, to believe their failure to pay Plaintiff overtime wages complied with the NYLL.

       137.    As a consequence of Defendant’s lack of good faith for the underpayment of

Plaintiff’s wages, alleged above, Plaintiff incurred damages thereby and Defendant are indebted

to them in the amount of the unpaid overtime compensation and such other legal and equitable

relief due to Defendant’s unlawful and willful conduct, as the Court deems just and proper.

       138.    Plaintiff seeks recovery of liquidated damages, attorneys’ fees, and costs to be

paid by Defendants as provided by the NYLL.


                                 FIFTH CAUSE OF ACTION
                               NYLL – Unpaid Non-Overtime Wages

       139.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       140.    Plaintiff was entitled to her regular hourly wage for each hour she worked for

Defendants up to and including 40 hours per week.




                                                20
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 21 of 24



       141.    Defendants employed Plaintiff and willfully failed to compensate Plaintiff at their

regular hourly rate for the time spent working up to and including 40 hours per week, in violation

of the requirements of N.Y. Lab. Law § 661(3).

       142.    The complete records concerning the number of hours worked by Plaintiff as well

as the compensation Plaintiff received in workweeks in which unpaid hours were worked are in

the exclusive possession and control of Defendants, and as such, Plaintiff is unable to state at this

time the exact amount due and owing to her.

       143.    By the course of conduct set forth above, Defendants violated N.Y. Lab. Law §

650, et seq.

       144.    Defendants failed to keep, make, preserve, maintain, and furnish accurate records

of time worked by Plaintiff.

       145.    Defendants have a policy and practice of refusing to pay overtime compensation

for all hours worked to Plaintiff.

       146.    Defendants’ failure to pay compensation to Plaintiff was willful within the

meaning of N.Y. Lab. Law § 663.

       147.    As a consequence of the willful underpayment of wages, alleged above, Plaintiff

incurred damages thereby and Defendants are indebted to them in the amount of the unpaid

wages and such other legal and equitable relief due to Defendants’ unlawful and willful conduct,

as the Court deems just and proper.

       148.    Plaintiff seeks recovery of liquidated damages, interest, attorneys’ fees, and costs

to be paid by Defendants as provided by the NYLL.




                                                 21
          Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 22 of 24



                                   SIXTH CAUSE OF ACTION
                          NYLL – Failure to Provide Accurate Wage Statements

         149.   Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

         150.   Defendant failed to supply Plaintiff with an accurate statement of wages with

every payment of wages as required by NYLL § 195(3), listing: dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part

of the minimum wage; hourly rate or rates of pay and overtime rate or rates of pay if applicable;

the number of hours worked, including overtime hours worked if applicable; deductions; and net

wages.

         151.   Due to Defendant’s violations of NYLL § 195(3), Plaintiff is entitled to statutory

penalties of two hundred fifty dollars for each workday that Defendant failed to provide him with

accurate wage statements, or a total of five thousand dollars each, and reasonable attorneys’ fees

and costs, as provided for by NYLL § 198 (1-d).


                               SEVENTH CAUSE OF ACTION
                             NYLL – Failure To Provide Wage Notice

         152.   Plaintiff incorporates by reference all allegations in all preceding paragraphs.

         153.   Defendants failed to supply Plaintiff notice as required by N.Y. Lab. Law § 195,

in English or in the language identified by Plaintiff as her primary language, containing

Plaintiff’s rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; hourly rate or rates of pay and overtime rate or rates of pay if

applicable; the regular pay day designated by the employer in accordance with N.Y. Lab. Law §


                                                 22
         Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 23 of 24



191; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing

address if different; the telephone number of the employer; plus such other information as the

commissioner deems material and necessary.

        154.      Due to Defendants’ violations of N.Y. Lab. Law § 195, for each workweek that

Defendants failed to provide a proper wage notice at the time of hiring from April 9, 2011

through February 26, 2015, Plaintiff is each entitled to damages of $50 per work week, or a total

of $2,500, as provided for by N.Y. Lab. Law § 198, reasonable attorneys’ fees, costs, and

injunctive and declaratory relief.

        155.      Due to Defendants’ violations of N.Y. Lab. Law § 195, for each day that

Defendants failed to provide a proper wage notice at the time of hiring from February 26, 2015

through the present, Plaintiff is entitled to damages of $50 per work day, or a total of $5,000, as

provided for by N.Y. Lab. Law § 198, reasonable attorneys’ fees, costs, and injunctive and

declaratory relief.

                                      RELIEF DEMANDED

WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment:

        A:        Declaring that FaceGym Founder Theron, Defendants and its managerial

        employees engaged in unlawful retaliation in violation of state and local statutes cited

        herein.

        B:        On the first cause of action, compensatory and punitive damages in the amount of

        ONE MILLION DOLLARS ($1,000,000.00).

        C:        On the second cause of action, compensatory and punitive damages in the amount

        of ONE MILLION DOLLARS ($1,000,000.00).




                                                 23
           Case 1:20-cv-03854-ALC Document 1 Filed 05/18/20 Page 24 of 24



      D:       On the third cause of action, unpaid overtime pay and liquidated damages

      permitted by law pursuant to the FLSA in an amount to be determined at trial.

      E.       On the fourth cause of action, unpaid overtime pay and liquidated damages

      permitted by law pursuant to the NYLL in an amount to be determined at trial.

      F.       On the fifth cause of action, unpaid wages and liquidated damages permitted by

      law pursuant to the NYLL in an amount to be determined at trial.

      G.       On the sixth cause of action, statutory damages, as provided for by NYLL § 198

      for Defendants’ violation of wage statement requirements pursuant to NYLL § 195 in the

      amount of FIVE THOUSAND DOLLARS ($5,000)

      H.       On the seventh cause of action, statutory damages, as provided for by NYLL §

      198 for Defendants’ violation of wage notice requirements pursuant to NYLL § 195 in

      the amount of FIVE THOUSAND DOLLARS ($5,000)

      I.       The pre-judgment interest and post judgment interest, cost, disbursements and

      legal fees of this action and attorney’s fees.

      K:       Such other and further relief as this Court may deem just and proper under the

      circumstances.

Dated: New York, NY
       May 18, 2020

                                                       Respectfully Submitted,

                                                       GODDARD LAW, PLLC
                                                       Attorneys for Plaintiff

                                             By:        /s/ Megan S. Goddard
                                                       Megan S. Goddard, Esq.
                                                       39 Broadway, Suite 1540
                                                       New York, NY 10006
                                                       Office: 646-504-8363


                                                24
